Citation Nr: 1047733	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  07-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a cardiovascular 
disorder, diagnosed as premature ventricular contractions and 
atrial fibrillation.

4.  Entitlement to service connection for hypertrophic 
astigmatism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1960 to October 1968.

This matter is on appeal from a September 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The issue of entitlement to service connection for a 
cardiovascular disorder, diagnosed as premature ventricular 
contractions and atrial fibrillation is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss and tinnitus were not shown during 
active duty service, within one year of active duty service, or 
for many years after active duty service, and are unrelated to 
service.

2.  Hypertrophic astigmatism is a developmental disorder of the 
eye, and service connection is, by regulation, precluded for such 
developmental disorder; no acquired eye disorder is causally 
related to active service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by 
service; nor may it be presumed to be incurred therein.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2010).

3. Service connection for hypertrophic astigmatism is not 
established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 4.9 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in November 2005 that fully addressed all 
notice elements and was sent prior to the initial RO decision in 
this matter.  The letter informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish disability ratings, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to all issues on 
appeal.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's VA outpatient treatment records, and the 
Veteran submitted his own private treatment records.  
Significantly, the record indicates that the Veteran's service 
treatment records were not obtained.  However, after requesting 
the records from the National Personnel Records Center (NPRC), 
the RO was informed that these records could not be located.  
After notifying the Veteran that his service records could not be 
obtained, the RO formally concluded in March 2006 that they were 
unavailable.  

As a result, although the Veteran's service treatment records 
were not obtained, the Board is satisfied that a diligent effort 
was made to acquire them, and the duty to assist under the VCAA 
has been met in this regard.  Significantly, neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not been 
obtained.  

Next, a VA opinion with respect to the issues of bilateral 
hearing loss and tinnitus was obtained in September 2006.  
38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA opinion obtained in this case is more than adequate, 
as it is predicated on a full reading of the private and VA 
medical records in the Veteran's claims file.  It considers all 
of the pertinent evidence of record, to include an audiometric 
evaluation, and the statements of the Veteran, and it provides a 
complete rationale for the opinion stated, relying on and citing 
to the records reviewed.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  

The Board acknowledges that the Veteran was not afforded a VA 
examination with respect to his hypertrophic astigmatism.  
However, as will be discussed in greater detail below, 
hypertrophic astigmatism is not a disability for which VA 
compensation may be awarded.  The question of whether or not the 
hypertrophic astigmatism had its onset in service, or is 
otherwise related to service, essentially a moot question.  Thus, 
as neither the Veteran nor the record identified a disability of 
the eyes other than hypertrophic astigmatism, the Board finds 
that a VA examination or opinion is not necessary to render a 
decision on appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. 
Brown, 7 Vet. App. 498, 505 (1995).

	Moreover, under 38 C.F.R. § 3.303(b), the second and third 
elements of Shedden and Caluza may be established through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology 
may be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) medical 
or, in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Savage 
v. Gober, 10 Vet. App. 488, 495-96 (1997).  
	
	38 U.S.C.A. § 1154(a) requires that VA give "due consideration" 
to "all pertinent medical and lay evidence" in evaluating a 
claim for disability or death benefits.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1337 (Fed. Cir. 2006). 
	
	Finally, the evidence indicates that most of the Veteran's 
service treatment records are unavailable.  The Board recognizes 
that in such cases there is a heightened obligation to assist the 
Veteran in the development of the case, a heightened obligation 
to explain findings and conclusions, and a heightened duty to 
consider carefully the benefit of the doubt rule in cases, such 
as in this situation, in which records are presumed to have been 
or were destroyed while the file was in the possession of the 
government.  See Washington v. Nicholson, 19 Vet. App. 362, 369- 
70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 
(2005).  The case law does not, however, lower the legal standard 
for proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  See 
Russo v. Brown, 9 Vet. App. 46 (1996).

Bilateral Hearing Loss and Tinnitus
	
	The Veteran has claimed entitlement to service connection for 
bilateral hearing loss and tinnitus.  In addition to the 
regulations noted above, the incurrence of certain chronic 
disorders in service, to include neurological disorders such as 
sensorineural hearing loss, will be presumed if the disease was 
manifest to a compensable degree within one year after discharge 
from active service even if there is no record of such a disorder 
while in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2010); 38 C.F.R.  §§ 3.307, 3.309 (2010).  
While the disease need not be diagnosed within the presumptive 
period, it must be shown, by acceptable lay or medical evidence, 
that there were characteristic manifestations of the disease to 
the required degree.  Id.

38 C.F.R. § 3.385 (2010) defines impaired hearing as a disability 
for VA purposes when the hearing thresholds for any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 
decibels or more; the thresholds for at least three of these 
frequencies are 26 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.

As mentioned above, the Veteran's service treatment records are 
substantially unavailable.  However, he has submitted a copy of 
an annual flight physical conducted in October 1966.  At that 
time, audiometric testing revealed normal hearing, as no tonal 
threshold exceeded 15 dB in the left ear or 5 dB in the right ear 
at any frequency between 500 and 4000 Hz.  This physical 
examination does not indicate the presence of tinnitus.  Thus, in 
short, neither bilateral hearing loss nor tinnitus was shown 
while on active duty.  

	Next, post-service evidence does not reflect hearing loss or 
tinnitus symptomatology for many years after service discharge.  
Specifically, there is no indication of such symptoms until he 
submitted the claims currently on appeal in October 2005.  The 
first professional diagnoses of these disorders were at his VA 
examination in September 2006.  
	
	At that examination, an audiometric examination revealed tonal 
thresholds of 45 dB or greater in both ears at a frequency range 
of 2000 to 4000 Hz.  Thus, the Veteran currently has impaired 
hearing as defined by 38 C.F.R. § 3.385.  The VA examiner also 
recognized the presence of tinnitus.  
	
	However, the Board emphasizes the multi-year gap between 
discharge from active duty service in 1968, and the first noted 
complaints of these disorders in 2005 (approximately a 37-year 
gap).  Furthermore, the record includes private treatment records 
from March 1982 to January 2002, as well as from March through 
July 2005, which do not indicate symptoms related to either 
hearing loss or tinnitus.  Therefore, the competent evidence does 
not indicate continuous symptoms related to bilateral hearing 
loss or tinnitus since active duty.  
	
In addition to the documented post-service treatment records, the 
evidence includes the Veteran's statements asserting continuity 
of symptoms related to his bilateral hearing loss.  In such 
cases, the Board must analyze the credibility and probative value 
of the evidence, account for the evidence that it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  
	
	Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) ("[T]he Board cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.").
	
In this case, there is no dispute that Veteran is competent to 
report symptoms of hearing loss and tinnitus because this 
requires only personal knowledge as it comes to him through his 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination.
	
However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  Significantly, the Veteran's 
reported history of continued symptoms of hearing loss and 
tinnitus since active service is inconsistent with the other 
evidence of record.  Indeed, his assertions of in-service 
incurrence are inconsistent with the history he provided to 
service examiners at the time of an annual examination in 1996 
during which time his hearing was found to be within normal 
limits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (in 
determining whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of a veteran). 

	Of even greater import, these statements are inconsistent with 
post-service treatment records.  First, as mentioned above, the 
Board emphasizes the multi-year gap between discharge from active 
duty service (1968) and initial reported symptoms related to 
bilateral hearing loss in 2005.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  Moreover, as was noted 
above, the evidence includes a series of treatment notes spanning 
from 1982 to 2002 that make no reference to complaints, 
treatment, or diagnosis of hearing loss and/or tinnitus.  The 
fact that he was seen for a myriad of physical complaint during 
this 20-year period and that there is not a single finding 
related to hearing loss or tinnitus weighs heavily against his 
assertion of continuity of symptomatology.  Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the claimant).  
Indeed, the Board's attention is drawn to a January 2002 
treatment note that, in conducting head, ears, eyes, nose, and 
throat examination that included physical findings related to the 
ears, made no reference to the Veteran having hearing loss.  His 
silence, when otherwise reporting his past medical history 
constitutes negative evidence.  Rucker v. Brown, 10 Vet. App. 67, 
73 (1997).  Reference is also made to the Veteran's September 
2006 VA audiology examination wherein he stated that he couldn't 
recall when his tinnitus began.  
	
	Thus, the Board has weighed the Veteran's statements as to 
continuity of symptomatology against his treatment records which 
do not indicate the presence of bilateral hearing loss or 
tinnitus and finds his recollections as to symptoms experienced 
in the distant past, made in connection with a claim for 
benefits, to be less probative.  Therefore, continuity has not 
here been established, either through the competent evidence or 
through his statements.

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
bilateral hearing loss or tinnitus to active duty, despite his 
contentions to the contrary.    
	
	The Board places significant probative value on the opinions 
provided in a September 2006 VA examination undertaken 
specifically to address the issues on appeal.  The diagnosis was 
normal sloping to severe sensorineural hearing loss in the right 
ear, and mild sloping to severe sensorineural hearing loss in the 
left ear and tinnitus.  However, after performing a complete 
audiological evaluation, which included consideration of the 
Veteran's history of in-service noise exposure and continuous 
hearing loss since that time, the examiner opined that the 
Veteran's current hearing loss was not the result of in-service 
acoustic trauma.  In providing this opinion, the examiner 
reflected that noise-induce hearing loss "occurs at the time of 
the exposure, not after the noise [has] ceased."  Similarly, she 
opined that it was less likely as not that his tinnitus was the 
result of acoustic trauma while on active duty.  In providing 
this opinion, the examiner reflected that the evidence does not 
indicate a history of noise exposure in service, and the Veteran 
was not sure of when this order began.  
	
	The Board finds that the examination was adequate for evaluation 
purposes.  Specifically, the examiner reviewed the claims file, 
interviewed the Veteran, and conducted an audiological 
examination.  There is no indication that the VA examiner was not 
fully aware of the Veteran's past medical history or that he 
misstated any relevant fact.  Moreover, there is no contradicting 
medical evidence of record.  Therefore, the Board finds the VA 
examiner's opinion to be of great probative value.

	The Board has also considered the statements made by the Veteran 
relating his hearing loss and tinnitus to his active service.  
However, the Board places greater weight on the negative opinion 
provided by the VA examiner.  As the examiner pointed out, the 
Veteran's flight physical in 1966 did not indicate hearing loss 
or exposure to in-service noise exposure.  Moreover, the Veteran 
himself stated that he could not recall when his tinnitus began.  
Therefore, the Board places greater probative value on the 
conclusions of the VA examiner.  

Therefore, in light of the above discussion, the Board concludes 
that the preponderance of the evidence is against the claim for 
service connection and there is no doubt to be otherwise 
resolved.  As such, the appeals are denied.

Hypertrophic Astigmatism

Next, the Veteran has claimed entitlement to service connection 
for hypertrophic astigmatism.  As an initial matter, for purposes 
of entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects and 
are not a disease or injury within the meaning of applicable 
legislation.  Specifically, in the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, and 
astigmatism, even if visual acuity decreased in service, as this 
is not a disease or injury within the meaning of applicable 
legislation relating to service connection.  38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractive errors of the eyes unless such 
defect was subjected to a superimposed disease or injury which 
created additional disability.  See VAOPGCPREC 82-90 (July 18, 
1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

The Veteran's flight physical from October 1966 indicates that he 
developed defective vision in his left eye due to hypertrophic 
astigmatism which was uncorrectable.  The vision in his right eye 
was normal.  Additionally, this examination does not indicate 
that this vision defect is related to any superimposed disease or 
injury.  

Post-treatment records do not reflect any treatment for or 
symptoms relating to an eye disorder since active duty service.  
Specifically, the treatment records from March 1982 to January 
2002, as well as from March through July 2005 do not address any 
eye disorders.  Additionally, the Veteran himself has not 
asserted the existence of any eye disorder, other than what was 
contained in the October 1966 examination.  

Based on the evidence above, the Board finds that the medical 
evidence fails to establish the Veteran has a current vision 
disability that may be related to active service, and is not 
subject to the restrictions regarding developmental defects.  The 
Veteran was noted to have decreased visual acuity due to 
astigmatism in the left eye in service, but this is not a disease 
or injury within the meaning of applicable legislation, as 
discussed above.  Instead, an identifiable, non-congenital malady 
underlying the vision loss must be demonstrated.

Therefore, as a current eye disorder that may be service-
connected is not shown, the claim is denied.  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for hypertrophic astigmatism is denied.  


REMAND

With respect to the Veteran's claim for his premature ventricular 
contractions, the evidence indicates that he has had a history of 
these episodes at least as early as December 1993, although that 
particular treatment note implies that they have occurred prior 
to then.  Although he denied a history of syncope in November 
1997, subsequent evaluations in beginning in August 2003 indicate 
that the premature ventricular contractions continued.  Moreover, 
evaluations in July 2005 and January 2007 indicated chronic 
atrial fibrillation.  

As noted above, the Veteran's service treatment records are 
substantially unavailable, although he did submit an active duty 
treatment note from July 1967 indicating the presence of a Grade 
II/IV soft systolic murmur "heard over the precordium but best 
along the left sternal border at the second intercostal space."  

In its September 2006 rating decision, the RO denied entitlement 
to service connection for this issue.  Although the Veteran's in-
service history of a heart murmur was noted, the RO concluded 
that his defect was not related to the premature ventricular 
contractions and atrial fibrillation.  However, there is no 
support for this determination, and instead appears to be the 
RO's own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, a remand is 
required to obtain a new examination with medical nexus opinions 
regarding the Veteran's current heart disorders, and whether they 
may be related to the disorders he experienced while on active 
duty.  

As an additional matter, since the medical records are 
unavailable, it is impossible to tell whether the Veteran's heart 
murmur was noted upon active duty.  However, it should be noted 
that a mitral valve prolapse (which is related to murmurs) is a 
disorder that potentially disqualifies one from entry into active 
duty service.  See Army Regulation 40-501, Standards of Medical 
Fitness, p. 11 (August 23, 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA 
examination to determine the nature, extent, 
onset and etiology of any cardiovascular 
disorder found to be present.  The claims 
folder should be made available to and 
reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.

The examiner should express an opinion as to 
whether it is at least as likely as not 
(i.e., a 50% possibility or greater) that 
any current cardiovascular disorder had its 
onset in, or is otherwise etiologically 
related to active service.

The examiner is asked to specifically address 
whether any of the Veteran's current 
cardiovascular disorders are related to the 
Grade II/IV heart murmur that was observed in 
1967.   

In offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of this disorder, 
and the continuity of symptomatology.  All 
findings and conclusions should be set forth 
in a legible report and any opinions should 
be accompanied by a rationale.

If the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated with supporting rationale.

2. After completion of the foregoing, 
readjudicate the claim on appeal.  If the 
benefit sought remains denied, the Veteran 
and his representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response before the claims 
file is returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


